Citation Nr: 1042230	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to November 
1963 and from November 1990 to May 1991.  The Veteran served with 
the Air National Guard of Ohio from May 1978 to July 1985, with 
three years and 11 months additional prior service.  He also 
reported additional service with the Army Reserves.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
In that decision, the RO denied service connection for bilateral 
hearing loss because evidence submitted was not new and material; 
and the RO denied service connection for tinnitus.  

In an October 2008 decision, the Board reopened the Veteran claim 
of entitlement to service connection for bilateral hearing loss, 
and remanded the case for further development.  Development has 
been completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is shown by competent 
medical evidence to be etiologically related to active service.  

2.  Tinnitus is shown by competent medical evidence to be 
etiologically related to active service.  






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a March 2006 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A November 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in November 2008.  The RO readjudicated the 
case in a July 2010 supplemental statement of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
a VA examination in June 2010.  38 C.F.R. § 3.159(c)(4) (2010).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
examination obtained in this case is adequate as it is predicated 
on a review of the claims folder and medical records contained 
therein; contains a description of the history of the disability 
at issue; documents and considers the Veteran's complaints and 
symptoms; and contains an adequate statement of reasons and bases 
for the opinion rendered.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of his 
claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  Active military, naval, or air 
service includes any period of active duty for training (ADT) 
during which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in the line of duty, 
or any period of inactive duty training (IADT) during which the 
individual concerned was disabled or died from an injury incurred 
in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and 
(24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2010).  ADT 
includes full- time duty performed for training purposes by 
members of the Reserves and National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) 
(2010).  Presumptive periods do not apply to ADT or IADT. Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing ADT, or 
from an injury incurred or aggravated while performing IADT.  38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).  

The Veteran served on active duty from November 1959 to November 
1963 and from November 1990 to May 1991.  The Veteran has also 
identified service with the Air National Guard of Ohio and the 
Army Reserves.  Service personnel records indicate that the 
Veteran served for periods of active duty for training from July 
1955 to June 1958, from June 1978 to July 1985, from August 1987 
to August 1988, from August 1987 to August 1990, and from August 
1991 to August 1993.  The number of days the Veteran served each 
year is indicated in the record.  

A November 1959 enlistment and November 1963 separation 
examination show that the Veteran's hearing was 15/15 on 
whispered voice testing.  Service treatment records show that the 
Veteran had a March 1962 complaint of ringing in the ears with 
slight loss of hearing.  The Veteran had a moderate amount of wax 
in the inner ear.  An examination of the ears was noted to be 
normal. 

On the authorized Air National Guard enlistment audiological 
evaluation in October 1986, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
25
LEFT
10
5
15
15
20


On the authorized enlistment audiological evaluation in January 
1990, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
25
LEFT
10
5
5
15
10

On the authorized separation audiological evaluation in May 1991, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
25
30
LEFT
10
5
10
20
20

The May 1991 Reference Audiogram report shows that he Veteran was 
a participant in Desert Storm.  The report noted that the Veteran 
was routinely exposed to hazardous noise.   

On the authorized audiological evaluation in May 1992, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
30
LEFT
5
10
15
20
20





On a VA audiological evaluation in November 1994, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
25
15
LEFT
5
5
5
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The Veteran submitted a private audiogram dated in April 2006.  A 
graph of the Veteran's audiogram has been associated with the 
clams file, but may not be interpreted by the Board.  See Kelly 
v. Brown, 7 Vet. App. 471, (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of audiometric 
data).   In an August 2006 letter, Dr. W.B. stated that the 
Veteran was seen in their facility on April 2006 for an 
audiometric evaluation.  The results revealed a slight sloping to 
a moderate sensorineural hearing loss bilaterally.  Speech 
discrimination was 92 percent in the right ear and 96 percent in 
the left ear.  Otoscopy was unremarkable bilaterally.  Dr. W.B. 
stated that hearing loss and tinnitus could possibly be 
consistent with noise-induced hearing loss from noise exposure.  
 
The Board notes that the August 2006 letter from W.B., indicating 
that the Veteran's hearing loss and tinnitus could possibly be 
consistent with noise-induced hearing loss, is speculative and 
does not provide sufficient evidence of a nexus between the 
Veteran's diagnosed hearing loss or tinnitus and his in-service 
noise exposure.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection); Dixon v. Derwinski, 3 Vet. App. 
261 (1992) (a claim must be accompanied by evidence that suggests 
more than a purely speculative basis for granting entitlement).

In an August 2006 lay statement, Sergeant First Class J.B.F., 
whom the Veteran served under in Operation Desert Storm, reported 
that the Veteran was exposed to continuous high and low pitch 
noises created by the service tanker pony motor.  He stated that 
during the operation of the fuel tankers, hearing protection was 
required because of the loud noise, but personnel only had 
reusable ear plugs which were not the best protection against the 
loud noises created by the pony motor.  

On the VA audiological evaluation in July 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
40
50
LEFT
20
15
30
45
50

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

During his February 2008 Board hearing, the Veteran described 
noise exposure associated with his duties refueling trucks during 
Desert Storm.  The Veteran reported that he first noticed 
problems with ringing in the ears while he was in country.  The 
Veteran denied having any occupational noise exposure, stating 
that prior to and after Desert Storm, he worked in the insurance 
business selling life insurance.  

In a March 2008 private medical opinion, Dr. J.S.D. stated that 
the Veteran's bilateral hearing loss is more likely than not 
related to his military duty.  Although Dr. J.S.D. stated that he 
reviewed the claims file, his opinion was not accompanied by any 
current audiology reports and he did not provide reasons and 
bases for his opinion based on evidence of record.

The Veteran was afforded a VA examination in June 2010.  The 
claims file was reviewed.  Findings in the Veteran's service 
treatment records were noted.  The Veteran reported noise 
exposure in service due to pony motors, truck engines, and 
refueling equipment.  He denied occupational noise exposure, and 
reported lawn mower noise from mowing his personal yard as his 
only recreational noise exposure.  The Veteran denied vertigo, 
otalgia, pressure, past otologic surgeries, recent or recurrent 
ear infections, or a family history of hearing loss.  The Veteran 
reported excessive noise exposure during this time refueling 
trucks in Desert Storm.  The Veteran reported bilateral tinnitus, 
with in onset in 1991 before his return from his deployment in 
Desert Storm.  Tinnitus was noted to be constant.  

On the VA audiological evaluation in June 2010, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
50
65
LEFT
20
25
25
50
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
Veteran was diagnosed with borderline normal sloping to severe 
sensorineural hearing loss bilaterally.  

The VA examiner stated that the Veteran reported significant 
military related noise exposure, especially during his deployment 
in Desert Storm in which he was on duty 24 hours a day to assist 
in refueling heavy trucks.  The VA examiner stated that service 
treatment records do indicate a slight decrease in hearing for 
both ears with mild hearing loss at 4000 hertz in the right ear, 
and mild hearing loss at 6000 hertz in the left ear.  He stated 
that those changers were most likely due to his time on active 
duty, but the VA examiner stated that significant changes had 
occurred since then and were not due to active duty as the 
changes did not occur while the Veteran was active.  The VA 
examiner stated that once the Veteran was away from military 
noise, his hearing would not have gotten worse in future years 
from such noise.  The Veteran reported that tinnitus started in 
1991 while in Desert Storm.  The VA examiner stated that there 
was no evidence found in service treatment records to support 
this, but stated that this did not mean that the Veteran did not 
have tinnitus at that time.  The VA examiner stated, therefore, 
that tinnitus was at least as likely as not due to the Veteran's 
active duty.  

The June 2010 VA audiological evaluation clearly shows that the 
Veteran has current bilateral hearing loss which amounts to a 
disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran has reported having noise exposure in service 
secondary to his duties in Desert Storm.  The Veteran is 
certainly capable of providing such lay observations and there is 
no indication that his testimony is not credible.  See Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  Service treatment records show that the Veteran had 
exposure to hazardous noise in service, and lay evidence from 
Sergeant First Class J.B.F further corroborates the Veteran's 
statements.   As a layperson, however, the Veteran is not 
competent to relate current hearing loss to service.  Medical 
evidence is generally required to establish a medical diagnosis 
or to address questions of medical causation; lay assertions do 
not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the present case, the Board finds that the June 2010 VA 
examiner's opinion provides sufficient, competent evidence of a 
nexus between the Veteran's current bilateral hearing loss and 
tinnitus, and noise exposure in service.  In that regard, the VA 
examiner noted that the Veteran had a decrease in hearing in both 
ears shown in service, and this was attributed to his time on 
active duty.  The Board notes that the Veteran's May 1991 
separation examination reflects a hearing threshold of 20 
decibels or greater at 3000 and 4000 hertz in the right ear.  In 
Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court 
of Appeals for Veterans Claims (Court) held that even though 
disabling hearing loss may not be demonstrated at separation, a 
veteran may nevertheless establish service connection for a 
current hearing loss disability by submitting evidence that the 
current disability is related to service.  In addition, the 
threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993), (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Although the VA examiner found that the 
Veteran's post-service increase in hearing loss was not secondary 
to service; he attributed at least part of the Veteran's hearing 
loss to service.  As the Veteran's in-service noise exposure is 
shown by competent medical evidence to have contributed to his 
current hearing loss disability, the Board finds that service 
connection for bilateral hearing loss is warranted.  The VA 
examiner opined that tinnitus was at least as likely as not due 
to the Veteran's active duty, noting the Veteran reported the 
onset of tinnitus in service.  Therefore, the Board finds that 
service connection is warranted for tinnitus. 

C.  Conclusion

The Veteran has been diagnosed with bilateral hearing loss.  
Service treatment records show that the Veteran was exposed to 
hazardous noise in service, and that he had a discernable 
increase in hearing loss in service.  Competent medical evidence 
shows the Veteran's in-service noise exposure contributed to his 
current bilateral hearing loss and competent medical evidence 
shows that tinnitus was at least as likely as not due to noise 
exposure in service.  Therefore, the Board concludes that the 
evidence supports a finding that the Veteran has bilateral 
hearing loss etiologically related to active service.  The Board 
concludes that the evidence supports a finding that the Veteran 
has tinnitus etiologically related to active service.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


